27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Rosemary BACH, Appellant,v.NORTHWEST AIRLINES, INC., Appellee.
No. 93-3749MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 30, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Rosemary Bach appeals the district court's grant of summary judgment to Northwest Airlines, Inc. on her state law tort claims.  The district court held that Bach's tort claims were preempted by the Railway Labor Act.  Having reviewed the record and the parties' briefs, we conclude Bach is not entitled to relief.  Because the controlling law is clear, we also conclude that an opinion would have no precedential value.  We thus affirm the district court without further opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation